DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) document submitted on June 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “unit”  are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller configured to…”, “proximity detector configured to…” in claim 1, “ orientation detector…” in claim 2, “ orientation detector configured to..” in claim 4 ,  “ operation interface configured to..” in claim 5,   “ the controller causes…” in claim 6,  “ controller configured to…” in claim 8,  “ controller configured to…”, “ operation interface configured to…” in claim 9.



	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 3,7, 10 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent from claim 1.


Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hulbert et al.  (US Patent No.: US 11,079,995 B1), in view of Hsieh et al.  (US Pub. No.: US 2011/0285646 A1).
	Regarding claim 9, Hulbert discloses an imaging apparatus for capturing an image of a subject (Col 9; lines 10-35; device 100 include one or more optical sensors. Optical sensor 164 receives light from the environment, projected through one or more lenses, and converts the light to data representing an image. In conjunction with imaging module 143 (also called a camera module), optical sensor 164 optionally captures still images or video. In some embodiments, an optical sensor is located on the back of device 100, opposite touch screen display 112 on the front of the device so that the touch screen display is enabled for use as a viewfinder for still and/or video image acquisition.), the imaging apparatus comprising:
              a first display ( Col 36; lines 45-65; Figs. 6A; one of the  displays 504-2  and 504-1 ) ;
a second display including a display screen configured to change an orientation toward a subject side (Col 36; lines 45-65; Figs. 6A; one of the displays 504-1 and 504-2; Col 38, lines 20-50; zoomed-in portion of the content ) ;
a controller configured to control operations of the first and second displays ( Col 36; lines 45-67;  Col 37, lines 1-15; while displaying the user interface on the first display and the second display in the first mode, the electronic device detects (704) a change in relative position of the first display with respect to the second display from the first relative position to a second relative position, different from the first relative position) ; and
an operation interface configured to input a user operation on the display screen (Col 8, lines 15-45; 112 has a touch-sensitive surface, sensor, or set of sensors that accepts input from the user based on haptic and/or tactile contact. Touch screen 112 and display controller 156 (along with any associated modules and/or sets of instructions in memory 102) detect contact (and any movement or breaking of the contact) on touch screen 112 and convert the detected contact into interaction with user-interface objects (e.g., one or more soft keys, icons, web pages, or images) that are displayed on touch screen 112. In an exemplary embodiment, a point of contact between touch screen 112 and the user corresponds to a finger of the user.) ,
wherein when a predetermined condition is satisfied, the controller causes the first display to display an image of the subject causes the second display to display an image showing the subject simultaneously with the first display (Figs. 6A-6U;  Col 48-50; while concurrently displaying the scaled portion of the respective content item on the first display and the plurality of representations of content items on the second display, the electronic device receives (798-36), via the one or more input devices, an input corresponding to a request to edit the respective content item, such as in FIG. 6K (e.g., selection of an edit button displayed on the first display or the second display, such as selection of an edit button in the contextual menu that is displayed after the above-described zoom operation). In response to receiving the input corresponding to the request to edit the respective content item (798-38): the electronic device optionally displays (798-40), on the first display, the respective content item (e.g., ceasing display of the scaled portion of the respective content on the first display, and instead displaying a full view of the respective content on the first display), and optionally displays (798-42), on the second display, the scaled portion of the respective content item and one or more controls for editing the respective content item, such as in FIG. 6L  ).
	However, Hulbert et al.   does not disclose “sets to disable the user operation on the display screen in the operation interface”. 
           Hsieh et al.  discloses “sets to disable the user operation on the display screen in the operation interface (Para 9-11; The switch module 15 is configured to enable or disable the touch pad 11 in response to user operation, and generate a corresponding operation signal, namely, an enabling signal or a disabling signal, to the CPU 14.   Upon receiving a disabling signal, the CPU 14 signals the touch control module 13 to disable the touch pad 11.) ”. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide options for the user to disable touch screen in case the user is in the middle of presenting images or information so that the user will not accidentally touch the screen and switch the current page to a different page or settings.
Allowable Subject Matter
4.   Claims 1-8, 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
         Regarding claim 1, prior art Hulbert et al.  (US Patent No.: US 11,079,995 B1) discloses an imaging apparatus for capturing an image of a subject (Col 9; lines 10-35; device 100 include one or more optical sensors. Optical sensor 164 receives light from the environment, projected through one or more lenses, and converts the light to data representing an image. In conjunction with imaging module 143 (also called a camera module), optical sensor 164 optionally captures still images or video. In some embodiments, an optical sensor is located on the back of device 100, opposite touch screen display 112 on the front of the device so that the touch screen display is enabled for use as a viewfinder for still and/or video image acquisition.), the imaging apparatus comprising:
              a first display ( Col 36; lines 45-65; Figs. 6A; one of the  displays 504-2  and 504-1 ) ;
         a second display including a display screen configured to change an orientation toward a subject side (Col 36; lines 45-65; Figs. 6A; one of the displays 504-1 and 504-2; Col 38, lines 20-50; zoomed-in portion of the content ) ;
a controller configured to control operations of the first and second displays ( Col 36; lines 45-67;  Col 37, lines 1-15; while displaying the user interface on the first display and the second display in the first mode, the electronic device detects (704) a change in relative position of the first display with respect to the second display from the first relative position to a second relative position, different from the first relative position) ;            and wherein when a predetermined condition is satisfied, the controller causes the first display to display an image of the subject , and causes the second display to display an image showing the subject simultaneously with the first display (Figs. 6A-6U;  Col 48-50; while concurrently displaying the scaled portion of the respective content item on the first display and the plurality of representations of content items on the second display, the electronic device receives (798-36), via the one or more input devices, an input corresponding to a request to edit the respective content item, such as in FIG. 6K (e.g., selection of an edit button displayed on the first display or the second display, such as selection of an edit button in the contextual menu that is displayed after the above-described zoom operation). In response to receiving the input corresponding to the request to edit the respective content item (798-38): the electronic device optionally displays (798-40), on the first display, the respective content item (e.g., ceasing display of the scaled portion of the respective content on the first display, and instead displaying a full view of the respective content on the first display), and optionally displays (798-42), on the second display, the scaled portion of the respective content item and one or more controls for editing the respective content item, such as in FIG. 6L  ).
	Prior art on record Iwatani (US Pub. No.: US 2013/0083228 A1)  discloses a proximity detector configured to detect an object in proximity to the first display (  Para 10;50;  The proximity detector can detect proximity between the first display section and an object. ) 
         However, none of the prior art discloses” wherein when the orientation of the display screen is toward the subject side, the controller causes the second display to display the image showing the subject, and shooting information on image shooting of the subject, in a case where the object is not detected by the proximity detector, and causes the second display to display the image  showing the subject simultaneously with the first display, without displaying a part or a whole of the shooting information on the second display, in a case where the object is detected by the proximity detector” in combination of other limitation in the art. 
	Claims 2-7, 10 are allowed as being dependent from claim 1. 
	Regarding claim 8,    prior art Hulbert et al.  (US Patent No.: US 11,079,995 B1) discloses an imaging apparatus for capturing an image of a subject (Col 9; lines 10-35; device 100 include one or more optical sensors. Optical sensor 164 receives light from the environment, projected through one or more lenses, and converts the light to data representing an image. In conjunction with imaging module 143 (also called a camera module), optical sensor 164 optionally captures still images or video. In some embodiments, an optical sensor is located on the back of device 100, opposite touch screen display 112 on the front of the device so that the touch screen display is enabled for use as a viewfinder for still and/or video image acquisition.), the imaging apparatus comprising:
              a first display (Col 36; lines 45-65; Figs. 6A; one of the  displays 504-2  and 504-1 ) ;
         a second display including a display screen configured to change an orientation toward a subject side (Col 36; lines 45-65; Figs. 6A; one of the displays 504-1 and 504-2; Col 38, lines 20-50; zoomed-in portion of the content ) ;
        a controller configured to control operations of the first and second displays ( Col 36; lines 45-67;  Col 37, lines 1-15; while displaying the user interface on the first display and the second display in the first mode, the electronic device detects (704) a change in relative position of the first display with respect to the second display from the first relative position to a second relative position, different from the first relative position) ;           
          and wherein when a predetermined condition is satisfied, the controller causes the first display to display an image of the subject , and causes the second display to display an image showing the subject simultaneously with the first display (Figs. 6A-6U;  Col 48-50; while concurrently displaying the scaled portion of the respective content item on the first display and the plurality of representations of content items on the second display, the electronic device receives (798-36), via the one or more input devices, an input corresponding to a request to edit the respective content item, such as in FIG. 6K (e.g., selection of an edit button displayed on the first display or the second display, such as selection of an edit button in the contextual menu that is displayed after the above-described zoom operation). In response to receiving the input corresponding to the request to edit the respective content item (798-38): the electronic device optionally displays (798-40), on the first display, the respective content item (e.g., ceasing display of the scaled portion of the respective content on the first display, and instead displaying a full view of the respective content on the first display), and optionally displays (798-42), on the second display, the scaled portion of the respective content item and one or more controls for editing the respective content item, such as in FIG. 6L  ).
	However, none of the prior art discloses “during shooting a moving image of the subject when the predetermined condition is satisfied with the orientation of the display screen being toward the subject side, the controller causes the second display to display information indicating that the moving image is under shooting, instead of the image showing the subject Simultaneously with the first display” in combination of other limitation in the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696